82 F.3d 422
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward C. JENKINS, Plaintiff-Appellant,v.E. CLARK;  Deidre McLaughlin, Defendants-Appellees.
No. 95-16697.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Edward C. Jenkins, a California state prisoner, appeals pro se the district court's summary judgment in favor a prison dentist and dental assistant in his 42 U.S.C. § 1983 action alleging that they were deliberately indifferent to his serious dental needs.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We agree with the district court that Jenkins received constitutionally adequate care and treatment for his dental needs despite his uncooperativeness with dental staff.   His difference of opinion regarding the proper course of treatment does not rise to the level of deliberate indifference.  See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989).   We therefore affirm the district court's summary judgment.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3